Exhibit 10.14

     
(AHCCCS LOGO) [c92860c9286001.gif]
  ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT

             
1. AMENDMENT
  2. CONTRACT   3. EFFECTIVE DATE OF   4. PROGRAM
    NUMBER:
  NO.:       AMENDMENT:    
                5
  YH09-0001-04              August 1, 2009   DHCM — ACUTE

5. CONTRACTOR’S NAME AND ADDRESS:
Health Choice Arizona
410 N. 44th Street, Suite 900
Phoenix, AZ 85008
6. PURPOSE OF AMENDMENT: To amend Section B, Capitation Rates, effective
October 1, 2008.
7. THE CONTRACT REFERENCED ABOVE FOLLOWS
ADD to Section B, CAPITATION RATES after first subparagraph add the following
language:
“The Contractor will be paid the attached Contractor specific capitation rates
retroactively, per member per month, for the period of October 1, 2008 through
December 31, 2008, to increase rural hospital inpatient reimbursement. The
retroactive rate adjustment is applied to the risk adjusted capitation rates.
Only the impacted rates are included on the attachment; all other rates remain
unchanged. The Administration requires that the Contractor then make one-time
payments to each rural hospital as prescribed on the attached schedule, pursuant
to ARS § 36-2905.02, to increase inpatient reimbursement to these small rural
hospitals.
The retroactive capitation rate payment for rural hospital reimbursement will be
paid after the retroactive risk adjustment capitation is paid. The Contractor
shall make the prescribed payments to the rural hospitals 15 days from receipt
of the funds and submit proof of payment to the rural hospitals to the Assistant
Director of the Division of Health Care Management 30 days from receipt of the
funds.
The capitation rates for the period of January 1, 2009 through September 30,
2009, are not impacted by this amendment.”

     
NOTE: Please sign and date all copies and return one executed original to:
  Mark Held
 
  Sr. Procurement Specialist
 
  AHCCCS Contracts
 
  701 E. Jefferson St., MD 5700
 
  Phoenix, AZ 85034

8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.
IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

     
9. SIGNATURE OF AUTHORIZED
  10. SIGNATURE OF AHCCCSA CONTRACTING
REPRESENTATIVE:
  OFFICER:
 
   
/s/ Carolyn Rose
  /s/ Michael Veit
TYPED NAME: CAROLYN ROSE
  MICHAEL VEIT
TITLE: CHIEF EXECUTIVE OFFICER
  CONTRACTS & PURCHASING ADMINISTRATOR
DATE: 7/8/2009
  DATE:

 

 



--------------------------------------------------------------------------------



 



Contract Rates 27 — HCA
ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM
REVISED CAPITATION RATE SUMMARY — ACUTE RATES
Health Choice Arizona
10/1/08-12/31/08

                                                      TANF     TANF     TANF    
SSI     SSI         Title XIX and KidsCare Rates:   <1, M/F     1-13, M/F    
14-44, F     w/ Med     w/o Med     Non-MED  
4 Apache/Coconino/Mohave/Navajo
  $ 548.07     $ 120.39     $ 305.79     $ 194.72     $ 829.54     $ 621.64  
10 Prima/Santa Cruz
  $ 451.00     $ 103.70     $ 239.79     $ 146.21     $ 723.04     $ 492.11  

Two percent Premium tax is included in the Capitation Rates.
Payments stated without Premium Tax.

          Health Choice Arizona   Payment  
Benson Hospital
  $ —  
Carondelet Holy Cross
  $ 270,760.88  
Cobre Valley Community Hospital
  $ —  
Copper Queen Community Hospital
  $ 7,317.94  
La Paz Regional Hospital
  $ 60,575.13  
Little Colorado Medical Center
  $ 350,785.77  
Mount Graham Regional Medical Center
  $ —  
Navapache Regional Medical Center
  $ 1,298,323.31  
Northern Cochise Community Hospital
  $ —  
Page Hospital
  $ 130,195.80  
Payson Regional Medical Center
  $ —  
Sage Memorial Hospital
  $ 158,128.18  
Sierra Vista Regional Health
  $ —  
Southeastern Az Medical Center
  $ —  
Valley View Medical Center
  $ 645,706.65  
Verde Valley Medical Center
  $ —  
White Mountain Regional Medical Center
  $ 63,693.11  
Wickenburg Regional Health Center
  $ —  
YRMC East
  $ —  
 
     
Total
  $ 2,985,486.77  
 
     

 

 